United States Court of Appeals
                      For the First Circuit


No. 09-1692

                         JOHANNES HAKIM,

                           Petitioner,

                                v.

                       ERIC H. HOLDER, JR.,
              ATTORNEY GENERAL OF THE UNITED STATES,

                           Respondent.




                           ERRATA SHEET


     The opinion of this Court issued on July 9, 2010, is amended
as follows:

     On page 7, line 19, replace "(I) a determination..." with "(i)
a determination..."